DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

This office action is a response to an application filed on 04/29/2022, in which claims 1, 6, and 11-20 are pending and ready for examination.

Response to Amendment
Claims 1, 6, and 11-12 are currently amended. Claims 4-5 and 9-10 are cancelled. Claims 13-20 are newly added.

Response to Argument
Applicant’s arguments with respect to claims 1, 6, and 11-20 in Remarks filed on 04/29/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on entropy coding occupancy pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 20210004992 A1) in view of Lasserre (EP 3514967 A1).

Regarding claim 1, Flynn discloses a three-dimensional data encoding method, comprising (Flynn; Fig. 1, 2,, Para. [0048, 64]. A 3-D data coding system/method is used.): 
entropy encoding a bit sequence representing an N-ary tree structure of three-dimensional points included in three-dimensional data, where N is an integer greater than or equal to 2 (Flynn; Fig. 3, 4, 11, 12, Para. [0061, 62, 64, 89-91]. At least an 8-bit sequence is entropy encoded, indicating an 8-ary tree structure of 3-D point of 3-D data, wherein a coding distribution set/table is selected from coding distribution sets/tables, 8 is an integer greater than 2. At least a set of contexts (distributions/distribution set) is selected from different sets of contexts depending on different node configurations.), 
wherein the bit sequence includes N-bit information for each of nodes in the N-ary tree structure (Flynn; Fig. 3, 4, Para. [0061, 62, 64]. A bit sequence is an 8-ary bit information for each of nodes in an 8-ary tree structure.), 
the N-bit information includes N pieces of 1-bit information each indicating whether a three-dimensional point is present in a corresponding one of N child nodes of a corresponding one of the nodes (Flynn; Fig. 3, 4, Para. [0061, 62, 64]. An 8-ary bit information includes 8 pieces of 1-bit indicating whether a 3-D point is present in a corresponding one of 8 nodes.),
for each of the nodes, the entropy encoding includes individually selecting a set of contexts for the node according to information indicating whether each of neighboring nodes neighboring the node includes a three-dimensional point, the set of contexts being selected from plural sets of contexts (Flynn; Para. [0027, 77]. For entropy coding, a set of contexts/probability distributions is determined for each of nodes in accordance with neighboring 3D configuration/occupancy pattern, wherein a set of contexts/probability distributions are determined form different sets of contexts.).
But it does not specifically disclose each of the plural sets of contexts individually sets a context for each bit of the N-bit information, and for each of the nodes, the entropy encoding includes entropy encoding each of the bits in the N-bit information corresponding to the node, each of the bits being entropy encoded using a context individually set for the bit in the set of contexts individually selected for the node.
However, Lasserre teaches for each of the nodes, the entropy encoding includes individually selecting a set of contexts for the node according to information indicating whether each of neighboring nodes neighboring the node includes a three-dimensional point, the set of contexts being selected from plural sets of contexts (Lasserre; Para. [0009], Ln. 20-27, [0066]. For entropy coding, a set of contexts/probability distributions is determined for each of nodes in accordance with neighboring 3D configuration/occupancy pattern, wherein a set of contexts/probability distributions are determined form different sets of contexts.),
 each of the plural sets of contexts individually sets a context for each bit of the N-bit information (Lasserre; Para. [0050, 57, 67]. Each set of contexts/probability distributions is associated with at least a context/probability distribution for each bit of a bit sequence/N-bit information during context update.), and 
for each of the nodes, the entropy encoding includes entropy encoding each of the bits in the N-bit information corresponding to the node, each of the bits being entropy encoded using a context individually set for the bit in the set of contexts individually selected for the node (Lasserre; Para. [0050, 57, 67]. Each bit is coded based on a context/probability distribution determined for the bit (i.e. after update) in accordance with a set of contexts/probability distributions associated with each node, wherein each bit in a bit sequence/N-bit information is entropy coded for each node.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Flynn to adapt an occupancy bit pattern entropy coding scheme, by incorporating Lasserre’s teaching wherein each bit of a sequence is entropy coded with a corresponding context, for the motivation to perform encoding for a point cloud (Lasserre; Abstract.).

Claims 6 is directed to a three-dimensional data decoding method, comprising a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 11 is directed to a three-dimensional data encoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 12 is directed to a three-dimensional data decoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 13, Lasserre of modified Flynn further teaches wherein each of the plural sets of contexts individually sets a different context for each bit of the N-bit information (Lasserre; Para. [0050, 57, 67]. A different context is adaptively determined for each bit of a bit sequence/N-bit information in accordance different sets of contexts/probability distributions associated with the bit.).

Regarding claim 14, Lasserre of modified Flynn further teaches wherein each of the plural sets of contexts individually sets a context model and a context type for each bit of the N-bit information (Lasserre; Para. [0050, 57, 67]. A context model and a context type is determined for each bit of a bit sequence/N-bit information in accordance different sets of contexts/probability distributions associated with the bit, wherein the context type is an adaptively updated type.), and for each of the nodes, the entropy encoding includes entropy encoding each of the bits in the N-bit information corresponding to the node, each of the bits being entropy encoded using a context model and a context type individually set for the bit in the set of contexts individually selected for the node (Lasserre; Para. [0050, 57, 67]. Each bit is entropy coded for each node base on a context model and a context type determined for each bit from a set of contexts/probability distributions associated with each node, wherein the context type is an adaptively updated type.).

Claims 15-16 are directed to a three-dimensional data decoding method, comprising a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claims 13-14, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 17-18 is directed to a three-dimensional data encoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps corresponding to the same as claimed in claims 13-14, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 19-20 are directed to a three-dimensional data decoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claims 13-14, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Marpe (US Pat. 6894628 B2) teaches a video coding system for performing entropy encoding using context variables.
Park (US Pub. 20030214502 A1) teaches a video coding system for depth image-based representation of 3-D object.
Sasai (US Pub. 20130004092 A1) teaches a video coding system for entropy encoding bit sequence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALBERT KIR/             Primary Examiner, Art Unit 2485